DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,660,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose overlapping subject matter.  Claims 12, 13, 17 and 18 of the issued patent are directed to a method of method of treating opioid withdrawal syndrome using a substantially similar composition, wherein the only difference is that the issued patent composition specifically recites a viscosity limitation for the same ingredients, and their ranges.  The remaining claims of the issued patent are directed to the pharmaceutical composition, packages thereof, and a process of its making.  As to these claims, it is noted that it is necessary to have the composition in order to practice the method.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al., Buprenorphine for the Treatment of the Neonatal Abstinence Syndrome, N Engl J Med 2017; 376:2341-2348 (“Kraft”), inclusive of Protocol for Kraft, available at https://www.nejm.org/doi/suppl/10.1056/NEJMoa1614835/suppl_file/nejmoa1614835_protocol.pdf (“Protocol for Kraft) (collectively “Kraft”)1, further in view of NCT02249026, May 6, 2016, available at https://clinicaltrials.gov/ct2/show/NCT02249026 (“NCT ‘026”), NDA 22-410 SUBOXONE ® (buprenorphine and naloxone) sublingual film CIII, 04/2014, available at https://www.fda.gov/media/79068/download (“Suboxone drug label”) and US 20150025102 to Oksche et al. (“Oksche”).
Kraft discloses by way of background that current pharmacologic treatment of the neonatal abstinence syndrome with morphine is associated with a lengthy duration of therapy and hospitalization, and that buprenorphine may be more effective than morphine for this indication.  Per Kraft, “[i]n this single-site, double-blind, double-dummy clinical trial, we randomly assigned 63 term infants (≥37 weeks of gestation) who had been exposed to opioids in utero and who had signs of the neonatal abstinence syndrome to receive either sublingual buprenorphine or oral morphine . . . The primary end point was the duration of treatment for symptoms of neonatal opioid withdrawal. Secondary clinical end points were the length of hospital stay, the percentage of infants who required supplemental treatment with phenobarbital, and safety.”  (Abstract)
Kraft reports as results that “[t]he median duration of treatment was significantly shorter with buprenorphine than with morphine (15 days vs. 28 days), as was the median length of hospital stay (21 days vs. 33 days) (P<0.001 for both comparisons). Adjunctive phenobarbital was administered in 5 of 33 infants (15%) in the buprenorphine group and in 7 of 30 infants (23%) in the morphine group (P=0.36). Rates of adverse events were similar in the two groups.”  Kraft concludes that among infants with the neonatal abstinence syndrome, treatment with sublingual buprenorphine resulted in a shorter duration of treatment and shorter length of hospital stay than treatment with oral morphine, with similar rates of adverse events. (Id.)
Kraft discloses that “Buprenorphine is a partial mu opioid receptor antagonist used in the treatment of adult opioid dependency.  Cochrane reviews have emonstrated efficacy (retention in treatment programs and suppression of heroin use) of buprenorphine that is comparable to methadone treatment. (Mattick 2008, Gowing 2006) Use of buprenorphine has gained favor due to properties of improved safety, particularly with regard to respiratory depression. Buprenorphine can control abstinence in adults with every other day dosing, due in part to the long residence time at the opioid receptor. (Greenwald 2007) A recent exciting finding is demonstration of improved outcomes in infants with in utero exposure of buprenorphine compared to methadone.” (Protocol for Kraft, p. 12).  
The study protocol of Kraft discloses that buprenorphine was given in sublingual form, q8 hours, 0.4 mg ml solution (Buprenex, Reckitt Benckiser, Richmond, VA) , 30% ethanol USP, in simple syrup USP (versus Placebo for Buprenorphine Sublingual, q 8 hours, Water USP, Simple syrup USP in 1:1 ratio).  (Protocol for Kraft, page 3).  This discloses a propellant-free aqueous solution.  
Table 2 of the Protocol for Kraft discloses the dosing scheme:

    PNG
    media_image1.png
    338
    386
    media_image1.png
    Greyscale

(p. 11).
Table 3 further discloses that titrations of the dose were done.  

    PNG
    media_image2.png
    64
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    165
    584
    media_image3.png
    Greyscale

(Protocol for Kraft, p. 14-15).
 “When a buprenorphine-treated infant with complications and prolonged stay due to an unrelated cytomegalus virus (CMV) is excluded, length of treatment was on average 37% shorter (95% CI: 16%, 52%) on buprenorphine (20 days) than on morphine, and the length of stay was on average 31% shorter.  Protocol for Kraft, p. 13).
The Protocol for Kraft also gives very detailed guidance on dose administration, dose escalation, rescue dose and weaning, dose cessation and observation, and maximum dose, which details specific intervals and doses, score criteria (Finnegan, NAS), etc. (p. 29-31).  As in Applicant’s claims, it details to use the Finnegan score for guidance.  “Of scoring systems available to gauge severity of symptoms and titrate drug dose, the Finnegan score (Finnegan 1992) is most commonly used.” (p. 15).  “Infants at risk for NAS will have abstinence assessed using the MOTHER scoring instrument (Jones 2005), which is based upon Finnegan Score and will hereafter be called the “NAS score”.” (p. 20).
Thus, Kraft discloses daily doses for infants in mc/kg of body weight, and their monitoring to include by way of the Finnegan assessment score, and gives very detailed guidance on procedures to follow in order to adjust the dose.  Thus, even though Kraft does not explicitly disclose the dose regimen of Applicant’s claims 16 and 17, it would have been obvious to a person of skill in the art, based on this very detailed guidance with dose adjustment and Finnegan assessment score monitoring, to optimize the drug dosing regimen and timing of administration taking into consideration factors such as the infant’s weight and specific assessment scores of response (Finnegan, NAS, etc.), motivated by the desire to achieve optimal efficacy, and minimal toxicity and side effects.
Kraft pertains to the following clinical trial- NCT01452789.  (Abstract).  However, it also provides that “[t]he use of buprenorphine in infants with benzodiazepine exposure is currently being investigated in other clinical trials (ClinicalTrials.gov numbers, NCT02249026 and NCT01671410)”, to which the online article opens direct weblinks.
As can be seen from the above, Kraft discloses an aqueous propellant free solution comprising buprenorphine, which is propellant free and with a buffering agent, but does not explicitly disclose that it is alcohol free.  However, as can be seen from the placebo for Kraft, this placebo is without alcohol.  This indicates recognition by one of skill in the art that in infants alcohol free solutions need to be provided, and further suggests recognition that the presence of the solvent alcohol in the buprenorphine solution is to improve the solubility of the active agent.   Kraft further does not disclose the presence of a thickening agent, the specific buffers claimed by Applicant, and presence of other additional ingredients as sweeteners or flavoring agents.
It would have been obvious to one of skill in the art to formulate buprenorphine alternatively for infants, as explicitly provided for by Kraft as to the two additional clinical trials NCT02249026 and NCT01671410.  
NCT ‘026 is a clinical trial pertaining to buprenorphine treatment for NAS.  Buprenorphine sub-lingual was administered as a solution in dose volumes greater than 0.5 mL in 2 aliquots separated by 2 minutes allowing time for the drug to be absorbed.  Other noted names for buprenorphine include Suboxone.
The Suboxone drug label discloses that the active ingredients are buprenorphine and naloxone, and that the inactive Ingredients are polyethylene oxide, hydroxypropyl methylcellulose (a thickener), maltitol (a sweetener), acesulfame, potassium, lime flavor (a flavoring agent), citric acid, sodium citrate (the two buffers claimed by Applicant), FD&C yellow #6, and white ink. (p. 11).  Thus, this formulation is without alcohol, i.e., clearly suitable for neonates.  It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention that citric acid and sodium citrate are pH modifier, and would have motivated the skilled artisan based on this disclosure to specifically determine the pH of a solution of the drug, and to modify it as needed in order to achieve optimum taste, dissolution, and efficacy.  The presence of a weak acid suggests by itself that the pH is below 7.
It should further be stressed out that only dependent claims 14-17 recites administration to neonates, so the need to specifically formulate without alcohol is not even present in the general population.  Even so, as the art discloses, the art recognized alternative means for formulating buprenorphine, to include in neonates, which are without alcohol, and which include further solubility enhancing thickening agents, such as HPMC.
The Suboxone drug label discloses the ingredients of Applicant’s claimed composition, except that the thickening agent is HPMC, rather than Applicant’s claimed alternative cellulose thickeners hydroxyethylcellulose (HEC) or sodium carboxymethylcellulose (NaCMC).
Oksche relates to oral pharmaceutical dosage forms comprising buprenorphine with the dosage form releasing buprenorphine instantly upon oral, preferably sublingual, application of the dosage form, and to the use of such dosage forms for treating drug substitution therapy in drug-dependent human subjects. (Abstract).  Oksche claims a sublingual dosage form comprising buprenorphine and naloxone and a non-gelatin polymeric film-forming material, which is a cellulose ether selected from the group consisting of hydroxypropylmethylcellulose (HPMC), hydroxypropylcellulose (HPC), hydroxyethylmethylcellulose (HEMC), hydroxyethylcellulose (HEC), methylcellulose (MC), and carboxymethylcellulose (CMC).  (claim 13).  Thus, Oksche specifically discloses Applicant’s claimed cellulose thickeners as suitable, among other, and including the cellulose thickener HPMC of the Suboxane drug label.  The polymer amount within the matrix may be between approximately 3% by weight and approximately 98% by weight, which overlaps with Applicant’s claimed percentage.  ([0092]).  Even though Oksche does not explicitly disclose the viscosity in mPas at a certain temperature, since Oksche discloses that thickening agents are being added, as well as discloses a wide possible range for them, it would have been obvious to the skilled artisan to modify their amounts taking into account the actual viscosity, which is achieved so as to allow for optimal flow of the composition when in solution, thickness which is balanced against solubility of the active ingredient, palatability for the subject and drug compliance, and optimal efficacy.
Secondary components of Oksche include preservatives, antioxidants, surfactants, viscosity enhancers, colouring agents, flavouring agents, pH modifiers (e.g. citric acid), sweeteners or taste-masking agents.  It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention that since citric acid is explicitly named to be a pH modifier, to determine the pH of a solution of the drug, and to modify it as needed in order to achieve optimum taste, dissolution, and efficacy.  The presence of a weak acid suggests by itself that the pH is below 7.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Kraft, NCT ‘026, the Suboxane drug label and Oksche in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so in order to specifically tailor a composition of the invention to the end user, i.e. adult versus a neonate, since in the latter it would have been advisable to move away from an alcohol solution.  The skilled artisan would have further been motivated to do so since the art since the art discloses that various compositions of buprenorphine existed in the art, and were named and used in a number of clinical trials for Applicant’s claimed utility.  As to the actual % w/v of buprenorphine, the prior art does not explicitly disclose it such measures, but does disclose in great details as to the final amounts, which need to be given to the subject, based on which it would have been obvious to a person of skill in the art to determine these amounts in the actual composition as well, and to optimize them such that there is both a dissolved amount of the drug in the composition itself, as well as an optimal amount given to the subject so as to achieve clinical efficacy and no side effects.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per Kraft: “The protocol, which includes the statistical analysis plan, is available with the full text of this article at NEJM.org.”.  Since the Examiner was able to obtain the protocol clicking on a link from the article, she has referred to both as “Kraft” collectively, and where she has specifically referred to pages from the protocol, she has referred to them as “Protocol for Kraft”.